DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 9, 19 and 29 are objected to because of the following informalities:  each of these claims recites, “at least one the rib” in the body of each claim. It appears they are intended to recite, “at least one of the ribs”.
Appropriate correction is required.
	Claim 19 is concluded with two periods. One should be deleted.
	Claim 20 is objected to because the period was omitted from the conclusion of the claim. A period should be added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14, 16-17, 19-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Each of claims 9, 19 and 29 recite the limitation "the downwardly extending flanges" in the body of each claim.  There is insufficient antecedent basis for this limitation in each of the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oliver et al., US 2010/0307073 in view of Bauletti, US 2012/0096778 and McGuire, US 2007/0187564.
Regarding claim 29:
Oliver discloses a footing plate comprising: 
a planar web (32, refer to Figs. 3, 5 and 6), and 
a first tube, a second tube and a third tube, each of the tubes passing through the planar web, two of the tubes arranged at the corner of a polygon circuiting the planar web, each of the tubes having a central longitudinal axis, 
wherein each of the central longitudinal axes are inclined to the planar web so as to extend only over or under an area of the planar web on or outside the polygon line, 

Bauletti discloses a footing plate (100) having four tubes evenly spaced evenly about the perimeter of the plate, passing through the planar web and extending downwardly therefrom. The embodiment of Figs. 8-10 of Bauletti suggests placing the tubes at corners for a polygonal footing.
At the time of the invention, it would have been obvious to a person of ordinary skill to substitute the three tubes of Oliver for those of Bauletti with the four located at each respective corner of the plate of Oliver as suggested by Bauletti in order to provide superior anchoring as addressed in the background of Bauletti.
Oliver does not expressly disclose wherein the underside of the planar web is further defined as having a plurality of ribs for strengthening said planar web, and at least one of the plurality of ribs is joined to at least one of the downwardly extending flanges, at least one the rib intersecting with another rib in a transverse manner so as to provide rectangular spaces for receiving ground material and wherein an upper face of said planar web is provided with a plurality of holes to accept fasteners, and at least one of said plurality of ribs intersects with one of said plurality of holes.
McGuire discloses a footing wherein the underside of the footing is further defined as having a plurality of ribs (16 and 17, refer to Fig. 5) for strengthening said footing, and at least one of the plurality of ribs is joined to at least one of a plurality of downwardly extending flanges (14), at least one of the ribs intersecting with another rib (17) in a transverse manner so as to provide rectangular spaces for receiving ground material and wherein an upper face of the anchor is provided with a plurality of holes (2) to accept fasteners, and at least one of said plurality of ribs (16) intersects with one of said plurality of holes.
At the time of the invention, it would have been obvious to a person of ordinary skill to provide ribs and holes as suggested by McGuire to the footing plate of Oliver in order to support the base and the holes to release moisture or secure structural elements (para. 0018).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 9-14, 16-17 and 19-28 appear they would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633